EXHIBIT 10.2
PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE
both of Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE       PAGE
I
  BUSINESS COVERED     1  
II
  COMMENCEMENT AND TERMINATION     2  
III
  SPECIAL TERMINATION     2  
IV
  DEFINITIONS     3  
 
       Extended Reporting Period Coverage     3  
 
       Gross Net Earned Premium Income     4  
 
       Insured     4  
 
       Loss Occurrence     4  
 
       Policy or Policies     4  
 
       Act(s) of Terrorism     4  
 
       Ultimate Net Loss     5  
V
  LOSS IN EXCESS OF POLICY LIMITS     6  
VI
  EXTRA CONTRACTUAL OBLIGATIONS     6  
VII
  TERRITORY (BRMA 51A)     7  
VIII
  EXCLUSIONS     7  
IX
  SPECIAL PROVISION     9  
X
  SPECIAL ACCEPTANCES     9  
XI
  COVERAGE     10  
XII
  REINSTATEMENT     10  
XIII
  REINSURANCE PREMIUM     11  
XIV
  NOTICE OF LOSS AND LOSS SETTLEMENTS     11  
XV
  AGENCY AGREEMENT     12  
XVI
  SALVAGE AND SUBROGATION     12  
XVII
  ERRORS AND OMISSIONS (BRMA 14C)     12  
XVIII
  OFFSET     12  
XIX
  CURRENCY (BRMA 12A)     12  
XX
  TAXES (BRMA 50C)     13  
XXI
  FEDERAL EXCISE TAX (BRMA 17A)     13  
XXII
  UNAUTHORIZED REINSURANCE (BRMA 55A)     13  
XXIII
  NET RETAINED LINES     15  
XXIV
  THIRD PARTY RIGHTS (BRMA 52C)     15  
XXV
  SEVERABILITY     16  
XXVI
  GOVERNING LAW (BRMA 71A)     16  

 



--------------------------------------------------------------------------------



 



              ARTICLE       PAGE
XXVII
  ACCESS TO RECORDS     16  
XXVIII
  INSOLVENCY     16  
XXIX
  ARBITRATION     17  
XXX
  CONFIDENTIALITY     18  
XXXI
  SERVICE OF SUIT     18  
XXXII
  TERRORISM RISK INSURANCE ACT OF 2002     20  
XXXIII
  ENTIRE AGREEMENT     20  
XXXIV
  MODE OF EXECUTION     20  
XXXV
  INTERMEDIARY     21  
 
  Exhibit A        
 
  Nuclear Incident Exclusion Clause — Liability — Reinsurance — U.S.A.        
 
  Nuclear Incident Exclusion Clause — Liability — Reinsurance — Canada
War Exclusion        

 



--------------------------------------------------------------------------------



 



CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)
between
PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE
both of Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
(the “Company”)
and

THE SUBSCRIBING REINSURER(S) EXECUTING THE
INTERESTS AND LIABILITIES AGREEMENT(S)
ATTACHED HERETO
(the “Reinsurer”)
ARTICLE I
BUSINESS COVERED

A.   By this Contract the Reinsurer agrees to reinsure the net excess liability
of the Company under its Policies in force at the effective time and date hereof
or issued or renewed after that time and date by or on behalf of the Company and
classified by the Company as Casualty and Liability, which is defined as
insurance which is classified in the NAIC Annual Statement as commercial
multiple peril (liability portion coverages), other liability — occurrence and
claims made, commercial and private passenger automobile liability, commercial
umbrella liability, and professional liability lines of business. The business
covered under this Article includes business written by the Company’s Commercial
and Specialty Lines Divisions. It is understood and agreed that, as respects
Policies on a claims-made or losses-discovered basis, any Extended Reporting
Period Coverage provided thereunder shall be reinsured hereunder, provided the
date of loss is during the term of this Contract.   B.   Furthermore, it is
agreed that the Company may add other Casualty and Liability product lines of
business to the scope of this Contract with prior written approval of the
Reinsurer.   C.   The classes of business reinsured under this Contract are
deemed to include:

  1.   Coverages required for non-resident drivers under the motor vehicle
financial responsibility law or the motor vehicle compulsory insurance law or
any similar law of any state or province, following the provisions of the
Company’s Policies when they include or are deemed to include so-called “Out of
State Insurance” provisions;     2.   Coverages required under Section 30 of the
Motor Carrier Act of 1980 and/or any amendments thereto.

Page 1



--------------------------------------------------------------------------------



 



ARTICLE II
COMMENCEMENT AND TERMINATION

A.   This Contract shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2008 as respects losses occurring at or after that time and date, and
shall continue in effect until 12:01 a.m., Eastern Standard Time, January 1,
2009.   B.   The Reinsurer shall cease to be liable for Loss Occurrences after
the time and date of expiration of this Contract but shall remain liable for
Ultimate Net Loss incurred by the Company with respect to Loss Occurrences under
the Company’s Policies with the date of loss prior to the termination date of
this Contract.   C.   The Company shall have the option to elect run-off
coverage for Policies in force at the expiration of this Contract. If the
Company chooses to run off liability, the Company will notify the Reinsurer
prior to January 31, 2009. If run-off of liability is chosen, the Reinsurer
shall continue to be liable for Ultimate Net Loss incurred by the Company under
all Policies in force at the time and date of expiration until each Policy’s
next anniversary, renewal or expiration, but in no event shall the Reinsurer’s
liability continue for more than 12 months after the expiration date plus odd
time, not to exceed a total of 18 months. The premium for the run-off coverage
shall be the expiring rate from the attached Schedule A applied to the unearned
subject premium for the Policies in force as of December 31, 2008.

ARTICLE III
SPECIAL TERMINATION

A.   The Company may terminate this Contract at any time by the giving of
10 days’ notice in writing to the Reinsurer upon the happening of any one of the
following circumstances:

  1.   A State Insurance Department or other legal authority orders the
Reinsurer to cease writing business; or     2.   The Reinsurer has become
insolvent or has been placed into liquidation or receivership (whether voluntary
or involuntary), or there has been instituted against it proceedings for the
appointment of a receiver, liquidator, rehabilitator, conservator, trustee in
bankruptcy or other agent known by whatever name, to take possession of its
assets or control of its operations; or     3.   The Reinsurer’s policyholders’
surplus has been reduced by whichever is greater, either 25% of the amount of
surplus at the inception of this Contract or 25% of the amount at the latest
anniversary, or has lost any part of or has reduced its paid in capital; or    
4.   The Reinsurer has become merged with, acquired or controlled by any
company, corporation or individual(s) not controlling the party’s operations at
the inception of this Contract; however, this subparagraph A4 shall not apply
where the acquiring or surviving company, corporation, or individuals have a
Standard & Poor’s Insurer

Page 2



--------------------------------------------------------------------------------



 



      Financial Strength Rating equal to or higher than an “A-” and/or an A.M.
Best’s rating equal to or higher than an “A-” following such change in
acquisition, merger or control; or

  5.   The Reinsurer has reinsured its entire liability under this Contract
without the terminating party’s prior written consent; or     6.   The Reinsurer
ceases writing new or renewal business; or     7.   The Reinsurer has been
assigned an A.M. Best’s rating of less than “A-” or a Standard & Poor’s Insurer
Financial Strength Rating of less than “A-”.

B.   Notwithstanding any other termination provision of this Contract, if this
Contract is terminated under the provisions of this Article, the Company shall
have the right to terminate liability for losses occurring subsequent to
termination of this Contract. In such event, the Reinsurer shall return the
unearned portion, if any, less any commission allowed thereon, of premiums paid
hereunder and the minimum premium provisions, if any, shall be waived.   C.  
Additionally, the Company, at its sole discretion, may elect to commute the
Reinsurer’s liabilities for loss and loss adjustment expenses, whether known and
unknown, on Policies covered under this Contract. In the event the Company and
the Reinsurer cannot agree on the capitalized value of the Reinsurer’s
liabilities on the Policies covered under this Contract, the two parties shall
mutually appoint an actuary to resolve the matter of valuation. If the two
parties cannot agree on the appointment of an actuary, a selection process based
on the ARBITRATION ARTICLE will be employed. Payment by the Reinsurer of the
amount ascertained will constitute full and final release of the Reinsurer’s
liabilities hereunder.

ARTICLE IV
DEFINITIONS

A.   Extended Reporting Period Coverage       “Extended Reporting Period
Coverage” as used herein shall mean coverage for claims made after termination
or expiration of the Company’s Policy on losses that would have been covered
under the terminated or expired Policy had the claims been made during the term
of that Policy. All claims made against or reported to the Company during an
extended reporting period shall be deemed to have been made against or reported
to the Company on the last full day of the Policy period to which the extended
reporting period applies. For purposes of this Contract, the date of loss for
any claim coming within Extended Reporting Period Coverage, whether such
coverage is automatically extended under the Policy or whether a specific
endorsement is issued, will be the termination or expiration date of the Policy.

Page 3



--------------------------------------------------------------------------------



 



B.   Gross Net Earned Premium Income       “Gross Net Earned Premium Income,” as
used in this Contract, shall mean gross earned premium income during the term of
this Contract on business the subject of this Contract less earned premium
income paid for reinsurances, recoveries under which would inure to the benefit
of this Contract.   C.   Insured       “Insured,” as used in this Contract,
shall have the same meaning as this term or similar term in the Company’s
Policies. However, in the event of any ambiguity or dispute relating to this
term, the Company shall be the sole judge of what constitutes one Insured.   D.
  Loss Occurrence

  1.   “Loss Occurrence,” as used in this Contract, shall mean any one disaster
or casualty or accident or loss or series of disasters or casualties or
accidents or losses arising out of or caused by one event, as defined within the
Company’s Policies. However, in the event of any ambiguity or dispute relating
to this term, the Company shall be the sole judge of what constitutes one Loss
Occurrence.     2.   When two or more Policies, one or more (but not all) of
which are on a claims-made or losses-discovered basis, are involved in the same
Loss Occurrence, the date of loss for purposes of this Contract will be the
actual date of loss; provided however that, if the loss under the occurrence or
accident Policies is reported more than five years after December 31 of the year
in which the loss occurred, the date of loss shall be the date first established
under the claims-made and losses-discovered Policies.     3.   When two or more
Policies, all of which are on a claims-made or losses-discovered basis, are
involved in the same Loss Occurrence, the date of loss for purposes of this
Contract will be the date when the first insured involved had the claim made or
discovered the loss.

E.   Policy or Policies       “Policy” or “Policies,” as used in this Contract,
shall mean any binder, policy, or contract of insurance or reinsurance issued,
accepted or held covered provisionally or otherwise, including any extended
reporting periods, by or on behalf of the Company.

F.   Act(s) of Terrorism       “Act(s) of Terrorism,” as used in this Contract,
shall mean

  1.   Any actual or threatened violent act or act harmful to human life,
tangible or intangible property or infrastructure directed towards or having the
effect of (a) influencing or protesting against any de jure or de facto
government or policy thereof, (b) intimidating, coercing or putting in fear a
civilian population or section thereof religious or political system of thought,
perpetrated by a specific individual or group directly or indirectly through
agents acting on behalf of said individual or group or (c)

Page 4



--------------------------------------------------------------------------------



 



      retaliating against any country for direct or vicarious support by that
country or any other government or political system.

  2.   Any act declared pursuant to the Terrorism Risk Insurance Act of 2002, as
amended, shall also be considered an “Act of Terrorism” for purposes of this
Contract.

G.   Ultimate Net Loss       “Ultimate Net Loss,” as used in this Contract,
shall mean the actual loss paid by the Company or for which the Company becomes
liable to pay, such loss shall include 90% of any Loss in Excess of Policy
Limits as defined in the LOSS IN EXCESS OF POLICY LIMITS ARTICLE, 90% of any
Extra Contractual Obligations as defined in the EXTRA CONTRACTUAL OBLIGATIONS
ARTICLE, ex-gratia payments subject to prior approval, expenses of litigation
and interest, claim-specific declaratory judgment expenses, and all other loss
expense of the Company including subrogation, salvage, and recovery expenses
(office expenses and salaries of officials and employees not classified as loss
adjusters are not chargeable as expenses for purposes of this paragraph), but
salvages and all recoveries, including recoveries under all reinsurances, which
inure to the benefit of this Contract (whether recovered or not), shall be first
deducted from such loss to arrive at the amount of liability attaching
hereunder.       The phrase “ex-gratia payments” shall mean payments made as an
accommodation by the Company in settlement of a claim for which no coverage
exists under the Policy reinsured hereunder, subject to the prior approval of
the Reinsurer.       The phrase “claim-specific declaratory judgment expenses,”
as used in this Contract will mean all expenses incurred by the Company in
connection with declaratory judgment actions brought to determine the Company’s
defense and/or indemnification obligations that are allocable to specific
Policies and claims subject to this Contract. Declaratory judgment expenses will
be deemed to have been incurred by the Company on the date of the original loss
(if any) giving rise to the declaratory judgment action.       All salvages,
recoveries or payments recovered or received subsequent to loss settlements
hereunder shall be applied as if recovered or received prior to the aforesaid
settlement, and all necessary adjustments shall be made by the parties hereto.  
    For purposes of this definition, the phrase “becomes liable to pay” shall
mean the existence of a judgment, which the Company does not intend to appeal,
or a release has been obtained by the Company, or the Company has accepted a
proof of loss.       Nothing in this clause shall be construed to mean that
losses are not recoverable hereunder until the Company’s Ultimate Net Loss has
been ascertained.

Page 5



--------------------------------------------------------------------------------



 



ARTICLE V
LOSS IN EXCESS OF POLICY LIMITS

A.   This Contract shall protect the Company, within the limits hereof, in
connection with the Ultimate Net Loss in excess of the limit of its original
Policy, such loss in excess of the limit having been incurred because of failure
by it to settle within the Policy limit or by reason of alleged or actual
negligence, criminal act or fraud, or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of any action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such action.   B.   For the purpose of this Article, the
word “loss” shall mean any amounts for which the Company would have been
contractually liable to pay had it not been for the limit of the original
Policy. However, this Article shall not apply where the loss has been incurred
due to fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

ARTICLE VI
EXTRA CONTRACTUAL OBLIGATIONS

A.   This Contract shall protect the Company within the limits hereof, where the
Ultimate Net Loss includes any Extra Contractual Obligations. The term “Extra
Contractual Obligations” is defined as those liabilities not covered under any
other provision of this Contract and which arise from the handling of any claim
on business covered hereunder, such liabilities arising because of, but not
limited to, the following: failure by the Company to settle within the Policy
limit, or by reason of alleged or actual negligence, criminal act or fraud, or
bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of any action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such action.   B.   The
date on which any Extra Contractual Obligation is incurred by the Company shall
be deemed, in all circumstances, to be the date of the original disaster and/or
casualty.   C.   However, this Article shall not apply where the loss has been
incurred due to fraud by a member of the Board of Directors or a corporate
officer of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

Page 6



--------------------------------------------------------------------------------



 



ARTICLE VII
TERRITORY (BRMA 51A)
The territorial limits of this Contract shall be identical with those of the
Company’s Policies.
ARTICLE VIII
EXCLUSIONS
This Contract does not cover and specifically excludes:

A.   Pools, Associations or Syndicates, except losses from Assigned Risk Plans
or similar plans, are not excluded.   B.   Nuclear Incident pursuant to the
“Nuclear Incident Exclusion Clause - Liability — Reinsurance — U.S.A.” attached
hereto.   C.   Nuclear Incident pursuant to the “Nuclear Incident Exclusion
Clause - Liability — Reinsurance — Canada” attached hereto.   D.   Liability of
the Company arising by contract, operation of law or otherwise from its
participation or membership, whether voluntary or involuntary, in any insolvency
fund. “Insolvency fund” includes any guarantee fund, insolvency fund, plan,
pool, association, fund or other arrangement, howsoever denominated, established
or governed, which provides for any assessment of or payment or assumption by
the Company of part or all of any claim, debt, charge, fee or other obligation
of an insurer or its successors or assigns which has been declared by any
competent authority to be insolvent or which is otherwise deemed unable to meet
any claim, debt, charge, fee or other obligation in whole or in part.   E.  
Financial Guarantee or Insolvency, when written as such.       However, the
liability of the Company under any bond covering losses due to negligence of any
person or failure of any person to faithfully perform his duty or failure to
account for and pay over money or other property in his custody shall not be
considered Financial Guarantee or Insolvency.       Notwithstanding the
foregoing, no claim is to attach hereto in respect of any loss or losses arising
as a result of:

  1.   The insolvency of any financial institution at which trust moneys are
deposited or insolvency of any person, firm or company, or     2.   The fall in
the market value of investments unless such loss is the direct result of a) a
dishonest, fraudulent, criminal or negligent act on the part of the bonded
person or b) a dishonest, fraudulent or criminal act on the part of any other
person or persons or c) unless such loss is solely created by a physical damage
loss to property other than

Page 7



--------------------------------------------------------------------------------



 



      where such physical damage loss could have been recovered from a third
party but for the insolvency of such third party.

    The above shall not apply as respects claims made under the Company’s
Specialty Lines Division Policies.   F.   Pollution liability to the extent
excluded in the Company’s original Policies. However, this exclusion shall not
apply:

  1.   When a judicial entity having legal jurisdiction invalidates the
Company’s Pollution exclusion, thereby obligating the Company for liability when
such liability for Pollution was intended to be excluded by the Company’s
exclusion.     2.   In respect of any Policy written in a state whose insurance
regulatory authorities have prohibited the Company from including a Pollution
liability exclusion in its Policies.

G.   Business classified by the Company as Primary Rental Liability and
Supplemental Liability.   H.   Liability assumed by the Company under any form
of treaty reinsurance; however, group intra-company reinsurance (if applicable),
local agency reinsurance accepted in the normal course of business and/or
Policies written by another carrier at the Company’s request and reinsured 100%
by the Company, as well as Policies written for the captive of the Company’s
Insured, will not be excluded hereunder.   I.   Loss or liability excluded under
the provisions of the “War Exclusion” attached hereto.   J.   Business
classified by the Company as Nursing Home General Liability or Nursing Home
Umbrella Liability.   K.   Workers’ Compensation.   L.   Loss or damage
(including related cost and expense) directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with
biological, chemical, radioactive, or nuclear pollution or contamination
exposure.

Should any judicial or regulatory entity having jurisdiction invalidate any
exclusion in the Company’s Policy that is also the subject of one or more of the
exclusions herein (with exception to exclusions A, B, C, D, E, H, I, and K as
set forth above), then a loss for which the Company is liable because of such
invalidation shall not be excluded hereunder.
If the Company becomes bound on a risk specifically excluded in this Contract
and if notice of such is given by the Company to the Reinsurer within 30 days of
the discovery by an underwriting or a corporate officer of the Company, such
reinsurance, as would have been afforded for the risk by this Contract if the
risk had not been excluded, shall nevertheless apply:

  (a)   to such risk with respect to occurrences taking place prior to the 31st
day after the discovery by an underwriting or a corporate officer of the Company
of the existence of the hazard which makes the exclusion applicable; or

Page 8



--------------------------------------------------------------------------------



 



  (b)   until the Company is legally able to eliminate its liability under the
policy.

In case, within such 30-day period, the Company shall have forwarded to the
Reinsurer complete underwriting information and shall have received from the
Reinsurer written notice of its approval of the risk, the reinsurance shall
apply with respect to such risk for the policy period reported in the same
manner as if such risk were not so excluded, subject, however, to the terms of
such notice of approval.
ARTICLE IX
SPECIAL PROVISION
The Company will maintain the following reinsurance; and recoveries, if any,
thereunder, shall inure to the benefit of both the Company and the Reinsurer
hereunder:

1.   Casualty Excess of Loss reinsurance of $14,000,000 of Ultimate Net Loss in
respect of each Loss Occurrence or claims made, each Insured, in excess of the
Company’s retention of $2,000,000 Ultimate Net Loss, each Loss Occurrence or
claims made, each Insured. Ultimate Net Loss is inclusive of any primary Policy
written by the Company and of Loss Adjustment Expense.       This inuring
reinsurance excludes Policies with per claim or per occurrence limits of
$1,000,000 and less. However, when the Company writes a primary Policy and an
umbrella Policy for the same insured and the sum of the per claim or per
occurrence limits of the two Policies is greater than $1,000,000, this exclusion
shall not apply to either Policy.   2.   Policies, subject to this Contract,
with inuring coverage indicated in paragraph 1, above, shall not exceed a
combined limit for both the primary Policy and umbrella Policy of $16,000,000
per claim or per occurrence.

ARTICLE X
SPECIAL ACCEPTANCES

A.   Business not within the terms of this Contract may be submitted to the
Reinsurer for special acceptance and, if accepted by the Reinsurer, shall be
subject to all of the terms of this Contract, except as modified by the Special
Acceptance.   B.   Renewal of Policies, which have previously received a Special
Acceptance under prior Contracts, are deemed to be covered hereunder.   C.  
Further, should a Reinsurer become party to this Contract subsequent to the
acceptance of any business not normally covered hereunder, that Reinsurer will
automatically accept the special acceptances as being part of this Contract.

Page 9



--------------------------------------------------------------------------------



 



ARTICLE XI
COVERAGE

A.   As respects each excess layer hereunder, the Reinsurer shall be liable for
100% of the Ultimate Net Loss in excess of the “Company’s Retention” for the
excess layer, as stated in Exhibit A attached hereto, as a result of any one
Loss Occurrence. The Reinsurer’s liability in respect of any one Loss Occurrence
shall not exceed 100% of the “Reinsurer’s Limit, Each Loss Occurrence” for the
excess layer, as stated in Exhibit A attached hereto. The Reinsurer’s liability
arising out of Act(s) of Terrorism shall not exceed 100% of the “Reinsurer’s
Annual Limit for Act(s) of Terrorism for each layer, as stated in Exhibit A
attached hereto.   B.   The Reinsurer’s liability in respect of all losses
occurring during any one Contract Year shall not exceed 100% of the “Reinsurer’s
Limit, All Loss Occurrences” for the excess layer, as stated in Exhibit A
attached hereto.

ARTICLE XII
REINSTATEMENT

A.   As respects each excess layer hereunder, should all or any part of the
Reinsurer’s limit of liability for the excess layer be exhausted as a result of
a Loss Occurrence, the sum so exhausted shall be reinstated from the date the
Loss Occurrence commenced.   B.   For each amount so reinstated for the excess
layer, the Company agrees to pay an additional premium at the time of the
Reinsurer’s payment of the loss calculated in accordance with the following
formula:

  1.   The percentage of the “Reinsurer’s Limit, Each Loss Occurrence” for the
excess layer, as stated in Exhibit A attached hereto, exhausted by the Loss
Occurrence.     2.   The reinsurance premium paid or payable for the excess
layer for the term of this Contract.

    The dollar amount resulting from the multiplication of subparagraphs B1 and
B2 above shall equal the reinstatement premium for the excess layer. If at the
time of the Reinsurer’s payment of a loss hereon, the reinsurance premium for
the excess layer as calculated under this Contract is unknown, the calculation
of the reinstatement premium shall be based upon the deposit premium for the
excess layer, subject to adjustment when the reinsurance premium is finally
established.

C.   Nevertheless, the Reinsurer’s liability hereunder shall not exceed the
“Reinsurer’s Limit, Each Loss Occurrence” for the excess layer, as stated in
Exhibit A attached hereto, in respect of any one Loss Occurrence, and shall be
further limited to the “Reinsurer’s Limit, All Loss Occurrences” for the excess
layer, as stated in Exhibit A attached hereto, in respect of all losses
occurring during the term of this Contract.

Page 10



--------------------------------------------------------------------------------



 



ARTICLE XIII
REINSURANCE PREMIUM

A.   As premium for the reinsurance provided hereunder for each excess layer
during each Contract Year, the Company shall pay the Reinsurer the “Premium
Rate” for the excess layer, as stated in Exhibit A attached hereto, times its
Net Earned Premium for the Contract Year, subject to the “Minimum Premium” for
the excess layer as stated in Exhibit A attached hereto.   B.   The Company
shall pay the Reinsurer the “Deposit Premium” for the excess layer, as stated in
Exhibit A attached hereto, in “Quarterly Installments,” as stated in Exhibit A
attached hereto, on January 1, April 1; July 1; and October 1, 2008.   C.  
Within 90 days after the end of each Contract Year, the Company shall provide a
report to the Reinsurer setting forth the premium due hereunder for each excess
layer during the Contract Year, computed in accordance with paragraph A, and any
additional premium due the Reinsurer or return premium due the Company shall be
remitted promptly.

ARTICLE XIV
NOTICE OF LOSS AND LOSS SETTLEMENTS

A.   The Company will advise the Reinsurer promptly of all claims which in the
opinion of the Company may involve the Reinsurer and of all subsequent
developments on these claims which may materially affect the position of the
Reinsurer, such advices to include any claim for which the amount incurred is
50% or more of the Company’s retention.

B.   The Reinsurer agrees to abide by the loss settlements of the Company
provided that retroactive extension of Policy terms or coverages made
voluntarily by the Company and not in response to court decisions (whether such
court decision is against the Company or other companies affording the same or
similar coverages) will not be covered under this Contract.

C.   When so requested, the Company will afford the Reinsurer an opportunity to
be associated with the Company, at the expense of the Reinsurer, in the defense
of any claim or suit or proceeding involving this reinsurance, and the Company
will cooperate in every respect in the defense of such claim, suit or
proceeding.

D.   The Reinsurer will pay its share of loss settlements within 15 days upon
receipt and verification of proof of loss from the Company.

Page 11



--------------------------------------------------------------------------------



 



ARTICLE XV
AGENCY AGREEMENT
If more than one reinsured company is named as a party to this Contract, the
first named company will be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract and for purposes of remitting or receiving any
monies due any party.
ARTICLE XVI
SALVAGE AND SUBROGATION
The Reinsurer shall be credited with salvage or subrogation recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less loss adjustment
expense incurred in obtaining such reimbursement or making such recovery) on
account of claims and settlements involving reinsurance hereunder. Salvage and
subrogation recoveries thereon shall always be used to reimburse the excess
carriers in the reverse order of their priority according to their participation
before being used in any way to reimburse the Company for its primary loss. In
the event that there are no recoveries or the expenses exceed the amount of
recovery, salvage or other related expenses shall be treated and paid by the
Reinsurer as part of Ultimate Net Loss.
ARTICLE XVII
ERRORS AND OMISSIONS (BRMA 14C)
Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, provided such omission or error is
rectified upon discovery.
ARTICLE XVIII
OFFSET
The Company and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, loss expenses or
salvages due from one party to the other under this Contract; provided, however,
that in the event of the insolvency of a party hereto, offsets shall only be
allowed in accordance with applicable statutes and regulations.
ARTICLE XIX
CURRENCY (BRMA 12A)

A.   Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

Page 12



--------------------------------------------------------------------------------



 



B.   Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

ARTICLE XX
TAXES (BRMA 50C)
In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America, the District of Columbia or Canada.
ARTICLE XXI
FEDERAL EXCISE TAX (BRMA 17A)
(Applicable to those subscribing reinsurers, excepting Underwriters at Lloyd’s
London and other subscribing reinsurers exempt from Federal Excise Tax, who are
domiciled outside the United States of America.)

A.   The subscribing reinsurer has agreed to allow for the purpose of paying the
Federal Excise Tax the applicable percentage of the premium payable hereon (as
imposed under Section 4371 of the Internal Revenue Code) to the extent such
premium is subject to the Federal Excise Tax.

B.   In the event of any return of premium becoming due hereunder the
subscribing reinsurer will deduct the applicable percentage from the return
premium payable hereon and the Company or its agent should take steps to recover
the tax from the United States Government.

ARTICLE XXII
UNAUTHORIZED REINSURANCE (BRMA 55A)
(Applies only to a subscribing reinsurer who does not qualify for full credit
with any insurance regulatory authority having jurisdiction over the Company’s
reserves.)

A.   As regards Policies or bonds issued by the Company coming within the scope
of this Contract, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for unearned premium and
losses covered hereunder which it shall be required by law to set up, it will
forward to the subscribing reinsurer a statement showing the proportion of such
reserves which is applicable to the subscribing reinsurer. The subscribing
reinsurer hereby agrees to fund such reserves in respect of unearned premium,
known outstanding losses that have been reported to the subscribing reinsurer
and allocated Loss Adjustment Expense relating thereto, losses and allocated
Loss

Page 13



--------------------------------------------------------------------------------



 



    Adjustment Expense paid by the Company but not recovered from the
subscribing reinsurer, plus reserves for losses incurred but not reported, as
shown in the statement prepared by the Company (hereinafter referred to as
“subscribing reinsurer’s obligations”) by funds withheld, cash advances or a
Letter of Credit. The subscribing reinsurer shall have the option of determining
the method of funding provided it is acceptable to the insurance regulatory
authorities having jurisdiction over the Company’s reserves.

B.   When funding by a Letter of Credit, the subscribing reinsurer agrees to
apply for and secure timely delivery to the Company of a clean, irrevocable and
unconditional Letter of Credit issued by a bank and containing provisions
acceptable to the insurance regulatory authorities having jurisdiction over the
Company’s reserves in an amount equal to the subscribing reinsurer’s proportion
of said reserves. Such Letter of Credit shall be issued for a period of not less
than one year, and shall be automatically extended for one year from its date of
expiration or any future expiration date unless 30 days (60 days where required
by insurance regulatory authorities) prior to any expiration date the issuing
bank shall notify the Company by certified or registered mail that the issuing
bank elects not to consider the Letter of Credit extended for any additional
period.

C.   The subscribing reinsurer and Company agree that the Letters of Credit
provided by the subscribing reinsurer pursuant to the provisions of this
Contract may be drawn upon at any time, notwithstanding any other provision of
this Contract, and be utilized by the Company or any successor, by operation of
law, of the Company including, without limitation, any liquidator,
rehabilitator, receiver or conservator of the Company for the following
purposes, unless otherwise provided for in a separate Trust Agreement:

  1.   To reimburse the Company for the subscribing reinsurer’s obligations, the
payment of which is due under the terms of this Contract and which has not been
otherwise paid;     2.   To make refund of any sum which is in excess of the
actual amount required to pay the subscribing reinsurer’s obligations under this
Contract;     3.   To fund an account with the Company for the subscribing
reinsurer’s obligations. Such cash deposit shall be held in an interest bearing
account separate from the Company’s other assets, and interest thereon not in
excess of the prime rate shall accrue to the benefit of the subscribing
reinsurer;     4.   To pay the subscribing reinsurer’s share of any other
amounts the Company claims are due under this Contract.

  In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for subparagraph 1 or 3, or in the case of
subparagraph 4, the actual amount determined to be due, the Company shall
promptly return to the subscribing reinsurer the excess amount so drawn. All of
the foregoing shall be applied without diminution because of insolvency on the
part of the Company or the subscribing reinsurer.

D.   The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to

Page 14



--------------------------------------------------------------------------------



 



    ensure that withdrawals are made only upon the order of properly authorized
representatives of the Company.

E.   At annual intervals, or more frequently as agreed but never more frequently
than quarterly, the Company shall prepare a specific statement of the
subscribing reinsurer’s obligations, for the sole purpose of amending the Letter
of Credit, in the following manner:

  1.   If the statement shows that the subscribing reinsurer’s obligations
exceed the balance of credit as of the statement date, the subscribing reinsurer
shall, within 30 days after receipt of notice of such excess, secure delivery to
the Company of an amendment to the Letter of Credit increasing the amount of
credit by the amount of such difference.     2.   If, however, the statement
shows that the subscribing reinsurer’s obligations are less than the balance of
credit as of the statement date, the Company shall, within 30 days after receipt
of written request from the subscribing reinsurer, release such excess credit by
agreeing to secure an amendment to the Letter of Credit reducing the amount of
credit available by the amount of such excess credit.

ARTICLE XXIII
NET RETAINED LINES

A.   This Contract applies only to that portion of any insurances or
reinsurances covered by this Contract, which the Company retains net for its own
account and, in calculating the amount of any loss hereunder and also in
computing the amount in excess of which this Contract attaches, only loss or
losses in respect of that portion of any insurances or reinsurances which the
Company retains net for its own account shall be included.

B.   The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurers, whether specific or general, any amounts
which may have become due from them whether such inability arises from the
insolvency of such other reinsurers or otherwise.

ARTICLE XXIV
THIRD PARTY RIGHTS (BRMA 52C)
This Contract is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Contract except as
expressly provided otherwise in the INSOLVENCY ARTICLE.

Page 15



--------------------------------------------------------------------------------



 



ARTICLE XXV
SEVERABILITY
If any provision of this Contract shall be rendered illegal or unenforceable by
the laws or regulations of any state, such provision shall be considered void in
such state, but this shall not affect the validity or enforceability of any
other provision of this Contract or the enforceability of such provision in any
other jurisdiction.
ARTICLE XXVI
GOVERNING LAW (BRMA 71A)
This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Pennsylvania exclusive of that
state’s rules with respect to conflicts of law, except as to rules with respect
to credit for reinsurance in which case the applicable rules of all states shall
apply.
ARTICLE XXVII
ACCESS TO RECORDS
The Company shall place at the disposal of the Reinsurer at all reasonable
times, and the Reinsurer shall have the right to inspect through its designated
representatives, all books, records and papers of the Company in connection with
any reinsurance hereunder or claims in connection herewith. Rights of access to
records shall survive the termination or expiration of this Contract.
ARTICLE XXVIII
INSOLVENCY

A.   In the event of the insolvency of the Company, this reinsurance shall be
payable directly to the Company or to its liquidator, receiver, conservator or
statutory successor, with reasonable provision for verification, on the basis of
the liability of the Company without diminution because of the insolvency of the
Company or because the liquidator, receiver, conservator or statutory successor
of the Company has failed to pay all or a portion of any claim. It is agreed,
however, that the liquidator, receiver, conservator or statutory successor of
the Company shall give written notice to the Reinsurer of the pendency of a
claim against the Company indicating the Policy or bond reinsured which claim
would involve a possible liability on the part of the Reinsurer within a
reasonable time after such claim is filed in the conservation or liquidation
proceeding or in the receivership, and that during the pendency of such claim,
the Reinsurer may investigate such claim and interpose, at its own expense, in
the proceeding where such claim is to be adjudicated, any defense or defenses
that it may deem available to the Company or its liquidator, receiver,
conservator or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable,

Page 16



--------------------------------------------------------------------------------



 



    subject to the approval of the Court, against the Company as part of the
expense of conservation or liquidation to the extent of a proportionate share of
the benefit which may accrue to the Company solely as a result of the defense
undertaken by the Reinsurer.

B.   Where two or more subscribing reinsurers are involved in the same claim and
a majority in interest elect to interpose defense to such claim, the expense
shall be apportioned in accordance with the terms of this Contract as though
such expense had been incurred by the Company.

C.   It is further agreed that, in the event of the insolvency of the Company,
the reinsurance under this Contract shall be payable directly by the Reinsurer
to the Company or its liquidator, receiver, conservator, or statutory successor,
except as provided by Section 4118(a) of the New York Insurance Law or except 1)
where this Contract specifically provides another payee of such reinsurance in
the event of the insolvency of the Company or 2) where the Reinsurer with the
consent of the direct insured or insureds has assumed such Policy obligations of
the Company as direct obligations of the Reinsurer to the payee under such
Policies and in substitution for the obligations of the Company to such payees.

D.   In the event of the insolvency of any company or companies listed in the
designation of “Company” under this Contract, this Article shall apply only to
the insolvent company or companies.

ARTICLE XXIX
ARBITRATION

A.   As a condition precedent to any right of action hereunder, any
irreconcilable dispute between the parties to this Contract will be submitted
for decision to a board of arbitration composed of two arbitrators and an umpire
meeting in Bala Cynwyd, Pennsylvania.

B.   Arbitration shall be initiated by the delivery of a written notice of
demand for arbitration by one party to the other within a reasonable time after
the dispute has arisen.

C.   The members of the board of arbitration shall be active or former,
disinterested officials of insurance or reinsurance companies or Underwriters at
Lloyd’s, London, not under the control or management of either party to this
Contract. Each party shall appoint its arbitrator, and the two arbitrators shall
choose an umpire before instituting the hearing. If the respondent fails to
appoint its arbitrator within 4 weeks after being requested to do so by the
claimant, the latter shall also appoint the second arbitrator.

D.   If the two arbitrators are unable to agree upon the umpire within 30 days
of their appointment, the umpire shall be selected by a judge of any court of
competent jurisdiction.

E.   The claimant shall submit its initial brief within 45 days from appointment
of the umpire. The respondent shall submit its brief within 45 days thereafter,
and the claimant may submit a reply brief within 30 days after filing of the
respondent’s brief.

Page 17



--------------------------------------------------------------------------------



 



F.   The board shall make its decision with regard to the custom and usage of
the insurance and reinsurance business. The board shall issue its decision in
writing based upon a hearing in which evidence may be introduced without
following strict rules of evidence but in which cross-examination and rebuttal
shall be allowed. The board shall make its decision within 60 days following the
termination of the hearings unless the parties consent to an extension. The
majority decision of the board shall be final and binding upon all parties to
the proceeding. Judgment may be entered upon the award of the board in any court
having jurisdiction.

G.   If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this clause,
and communications shall be made by the Company to each of the reinsurers
constituting the one party provided, however, that nothing therein shall impair
the rights of such reinsurers to assert several rather than joint defenses or
claims, nor be construed as changing the liability of the reinsurers under the
terms of this Contract from several to joint.

H.   Each party shall bear the expense of its own arbitrator and shall jointly
and equally bear with the other party the expense of the umpire. The remaining
costs of the arbitration proceedings shall be allocated by the board.

ARTICLE XXX
CONFIDENTIALITY
The Reinsurer, except with the express prior written consent of the Company,
shall not directly or indirectly communicate, disclose or divulge to any third
party, any knowledge or information that may be acquired either directly or
indirectly as a result of the inspection of the Company’s books, records and
papers. The restrictions, as outlined in this Article, shall not apply to
communication or disclosures that the Reinsurer is required to make to its
statutory auditors, parent company, retrocessionaires, potential
retrocessionaires, legal counsel, arbitrators involved in any arbitration
procedures under this Contract or disclosures required upon subpoena or other
duly-issued order of a court or other governmental agency or regulatory
authority.
ARTICLE XXXI
SERVICE OF SUIT
(This Article is applicable if the subscribing reinsurer is not domiciled in the
United States of America and/or is not authorized in any State, Territory or
District of the United States where authorization is required by insurance
regulatory authorities. This Article is not intended to conflict with or
override the obligation of the parties to arbitrate their disputes in accordance
with the ARBITRATION ARTICLE.)

A.   In the event of the failure of the subscribing reinsurer to pay any amount
claimed to be due hereunder, the subscribing reinsurer, at the request of the
Company, shall submit to the jurisdiction of a court of competent jurisdiction
within the United States. Nothing in this Article constitutes or should be
understood to constitute a waiver of the subscribing

Page 18



--------------------------------------------------------------------------------



 



    reinsurer’s rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States. The
subscribing reinsurer, once the appropriate court is selected, whether such
court is the one originally chosen by the Company and accepted by subscribing
reinsurer or is determined by removal, transfer, or otherwise, as provided for
above, shall comply with all requirements necessary to give said court
jurisdiction and, in any suit instituted against it upon this Contract, and
shall abide by the final decision of such court or of any appellate court in the
event of an appeal.

B.   Service of process in such suit may be made upon the agent for the service
of process (“agent”) named below, depending on the jurisdiction where the
Company chooses to bring suit:

  1.   If the suit is brought in the State of California, the law firm of Mendes
and Mount, 445 South Figueroa Street, 38th Floor, Los Angeles, California 90071
shall be authorized and directed to accept service of process on behalf of the
subscribing reinsurer in any such suit;     2.   If the suit is brought in the
State of New York, the law firm of Mendes and Mount, 750 Seventh Avenue, New
York, New York 10019 shall be authorized and directed to accept service of
process on behalf of the subscribing reinsurer in any such suit;     3.   If the
suit is brought in any state other than California or New York, either of the
agents described in subparagraphs 1 or 2 above shall be authorized and directed
to accept service of process on behalf of the subscribing reinsurer in any such
suit; or     4.   If the subscribing reinsurer has designated an agent in the
subscribing reinsurer’s Interests and Liabilities Agreement attached hereto,
then that agent shall be authorized and directed to accept service of process on
behalf of the subscribing reinsurer in any suit. However, if an agent is
designated in the subscribing reinsurer’s Interests and Liabilities Agreement
and the agent is not located in California as respects a suit brought in
California or New York as respects a suit brought in New York, in keeping with
the laws of the states of California and New York which require that service be
made on an agent located in the respective state if a suit is brought in that
state, the applicable office of Mendes and Mount stipulated in subparagraphs 1
and 2 above must be used for service of suit unless the provisions of paragraph
C of this Article apply.

C.   Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the subscribing reinsurer hereby
designates the Superintendent, Commissioner or Director of Insurance, or other
officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceedings instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract, and
hereby designates the above-named as the person to whom the said officer is
authorized to mail such process or a true copy thereof.

Page 19



--------------------------------------------------------------------------------



 



ARTICLE XXXII
TERRORISM RISK INSURANCE ACT OF 2002

A.   Any financial assistance the Company receives under the Terrorism Risk
Insurance Act of 2002, including the Terrorism Risk Insurance Extension Act of
2005, and any other extensions or amendments thereto (“TRIA”) shall apply as
follows:

  1.   Except as provided in subparagraph 2 below, any such financial assistance
shall inure solely to the benefit of the Company and shall be entirely
disregarded in applying all of the provisions of this Contract.     2.   If
losses occurring hereunder result in recoveries made by the Company both under
this Contract and under TRIA, and such recoveries, together with any other
reinsurance recoveries made by the Company applicable to said losses, exceed the
amount permitted by TRIA, any amount in excess thereof shall reduce the Ultimate
Net Loss subject to this Contract for the losses to which the TRIA financial
assistance applies.

B.   Nothing herein shall be construed to mean that losses under this Contract
are not recoverable until the Company has received financial assistance under
TRIA.

ARTICLE XXXIII
ENTIRE AGREEMENT
This Contract shall constitute the entire agreement between the parties with
respect to the business reinsured by this Contract, except that any other
contract expressly disclosed in this Contract or in any exhibit or document
attached to this Contract shall also be included within such entire agreement.
Notwithstanding the foregoing, this Article shall not be construed as limiting
in any way the admissibility of evidence regarding the formation, interpretation
purpose, or intent of this Contract.
ARTICLE XXXIV
MODE OF EXECUTION
This Contract may be executed either by an original written ink signature of
paper documents, by an exchange of facsimile copies showing the original written
ink signature of paper documents, or by electronic signature by either party
employing appropriate software technology as to satisfy the parties at the time
of execution that the version of the document agreed to by each party shall
always be capable of authentication and satisfy the same rules of evidence as
written signatures. The use of any one or a combination of these methods of
execution shall constitute a legally binding and valid signing of this Contract.
This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

Page 20



--------------------------------------------------------------------------------



 



ARTICLE XXXV
INTERMEDIARY
Willis Re Inc., Two Liberty Place, 50 South 16th Street, Suite 2500,
Philadelphia, Pennsylvania 19102, is hereby recognized as the intermediary
negotiating this Contract and through whom all communications relating thereto
shall be transmitted to the Company or the Reinsurer. However, all
communications concerning accounts, claim information, funds and inquiries
related thereto shall be transmitted to the Company or the Reinsurer through
Willis Re Inc., 5420 Millstream Road, Suite 200, P.O. Box 3000, McLeansville,
North Carolina, 27301-3000. Payments by the Company to Willis Re Inc. shall be
deemed to constitute payment to the Reinsurer and payments by the Reinsurer to
Willis Re Inc. shall be deemed to constitute payment to the Company only to the
extent that such payments are actually received by the Company.
IN WITNESS WHEREOF, the Company by its duly authorized representative has
executed this Contract as of the date specified below:
Signed this 30th day of April, 2008.
PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE COMPANY
By /s/ Christopher J. Maguire
Printed Name Christopher J. Maguire
Title EVP & COO
By Executive Vice President & Chief Operating Officer

Page 21



--------------------------------------------------------------------------------



 



EXHIBIT A
CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT

issued to

PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE
both of Bala Cynwyd, Pennsylvania

                              93984001-08   93984002-08   93984003-08     First
Excess   Second Excess   Third Excess
Company’s Retention
  $ 2,000,000     $ 5,000,000     $ 10,000,000    
Reinsurer’s Limit, Each Loss Occurrence
  $ 3,000,000     $ 5,000,000     $ 10,000,000    
Reinsurer’s Annual Limit, Act(s) of Terrorism
  $ 3,000,000     $ 5,000,000     $ 10,000,000    
Reinsurer’s Limit, All Loss Occurrences
  $ 6,000,000     $ 10,000,000     $ 20,000,000    
Deposit Premium
  $ 855,978     $ 850,560     $ 1,218,956    
Quarterly Installments
  $ 213,995     $ 212,640     $ 304,739    
Premium Rate
    0.0790 %     0.0785 %     0.1125 %  
Minimum Premium
  $ 684,782     $ 680,448     $ 975,165  

EXHIBIT A

 



--------------------------------------------------------------------------------



 



NUCLEAR INCIDENT EXCLUSION CLAUSE — LIABILITY — REINSURANCE — U.S.A.
(1) This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.
(2) Without in any way restricting the operation of paragraph (1) of this Clause
it is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):
Limited Exclusion Provision.*

I.   It is agreed that the policy does not apply under any liability coverage,
to           (injury, sickness, disease, death or destruction,
              (bodily injury or property damage     with respect to which an
insured under the policy is also an insured under a nuclear energy liability
policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic
Energy Liability Underwriters or Nuclear Insurance Association of Canada, or
would be an insured under any such policy but for its termination upon
exhaustion of its limit of liability.   II.   Family Automobile Policies
(liability only), Special Automobile Policies (private passenger automobiles,
liability only), Farmers Comprehensive Personal Liability Policies (liability
only), Comprehensive Personal Liability Policies (liability only) or policies of
a similar nature; and the liability portion of combination forms related to the
four classes of policies stated above, such as the Comprehensive Dwelling Policy
and the applicable types of Homeowners Policies.   III.   The inception dates
and thereafter of all original policies as described in II above, whether new,
renewal or replacement, being policies which either

          (a) become effective on or after 1st May, 1960, or
          (b) become effective before that date and contain the Limited
Exclusion Provision set out above; provided this paragraph (2) shall not be
applicable to Family Automobile Policies, Special Automobile Policies, or
policies or combination policies of a similar nature, issued by the Reassured on
New York risks, until 90 days following approval of the Limited Exclusion
Provision by the Governmental Authority having jurisdiction thereof.
(3) Except for those classes of policies specified in Clause II of paragraph
(2) and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:
Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)
shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):
Broad Exclusion Provision.*
It is agreed that the policy does not apply:

I.   Under any Liability Coverage, to (injury, sickness, disease, death or
destruction
           (bodily injury or property damage

(a) with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

(b) resulting from the hazardous properties of nuclear material and with respect
to which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

II.   Under any Medical Payments Coverage, or under any Supplementary Payments
Provision
relating to       (immediate medical or surgical relief,
                         (first aid,
              to expenses incurred with respect
              to      (bodily injury, sickness, disease or death
                       (bodily injury

resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.
Page 1 of 2

 



--------------------------------------------------------------------------------



 



III.   Under any Liability Coverage to      (injury, sickness, disease, death or
destruction

(bodily injury or property damage
resulting from the hazardous properties of nuclear material, if
(a) the nuclear material (1) is at any nuclear facility owned by, or operated by
or on behalf of, an insured or (2) has been discharged or dispersed therefrom;
(b) the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or
(c) the      (injury, sickness, disease, death or destruction
                (bodily injury or property damages
arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only to
(injury to or destruction of property at such nuclear facility
(property damage to such nuclear facility and any property thereat.

IV.   As used in this endorsement:       “Hazardous properties” include
radioactive, toxic or explosive properties; “nuclear material” means source
material, special nuclear material or byproduct material; “source material,”
“special nuclear material,” and “byproduct material” have the meanings given
them in the Atomic Energy Act of 1954 or in any law amendatory thereof; “spent
fuel” means any fuel element or fuel component, solid or liquid, which has been
used or exposed to radiation in a nuclear reactor; “waste” means any waste
material (1) containing byproduct material and (2)resulting from the operation
by any person or organization of any nuclear facility included within the
definition of nuclear facility under paragraph (a) or (b) thereof; “nuclear
facility” means

(a) any nuclear reactor,
(b) any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent
      fuel, or (3) handling, processing or packaging waste,
(c) any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of
       such material in the custody of the insured at the premises where such
equipment or device is located consists of
      or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,
(d) any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste, and includes the site on which any of the
foregoing is located, all operations conducted on such site and all premises
used for such operations; “nuclear reactor” means any apparatus designed or used
to sustain nuclear fission in a self-supporting chain reaction or to contain a
critical mass of fissionable material;
(With respect to injury to or destruction of property, the word “injury” or
“destruction”
(“property damage” includes all forms of radioactive contamination of property
(includes all forms of radioactive contamination of property.

V.   The inception dates and thereafter of all original policies affording
coverages specified in this paragraph (3), whether new, renewal or replacement,
being policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

(i) Garage and Automobile Policies issued by the Reassured on New York risks, or
(ii) statutory liability insurance required under Chapter 90, General Laws of
Massachusetts,
                until 90 days following approval of the Broad Exclusion
Provision by the Governmental Authority having jurisdiction thereof.
(4) Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association of the Independent Insurance Conference of Canada.
 
*NOTE: The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to
  original liability policies which include a Limited Exclusion Provision or a
Broad Exclusion Provision containing those words.
21/9/67
N.M.A. 1590
Page 2 of 2

 



--------------------------------------------------------------------------------



 



NUCLEAR INCIDENT EXCLUSION CLAUSE — LIABILITY — REINSURANCE — CANADA

1.   This Agreement does not cover any loss or liability accruing to the
Reinsured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber, or association.

2.   Without in any way restricting the operation of paragraph 1 of his clause
it is agreed that for all purposes of this Agreement all the original liability
contracts of the Reinsured, whether new, renewal or replacement, of the
following classes, namely,       Personal Liability.
Farmers’ Liability.
Storekeepers’ Liability.       which become effective on or after 31st
December 1984, shall be deemed to include, from their inception dates and
thereafter, the following provision:       Limited Exclusion Provision.      
This Policy does not apply to bodily injury or property damage with respect to
which the Insured is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other group or pool of insurers or would be an
Insured under any such policy but for its termination upon exhaustion of its
limits of liability.       With respect to property, loss of use of such
property shall be deemed to be property damage.

3.   Without in any way restricting the operation of paragraph 1 of this clause
it is agreed that for all purposes of this Agreement all the original liability
contracts of the Company, whether new, renewal or replacement, of any class
whatsoever (other than Personal Liability, Farmers’ Liability, Storekeepers’
Liability or Automobile Liability contracts), which become effective on or after
31st December 1984, shall be deemed to include, from their inception dates and
thereafter, the following provision:       Broad Exclusion Provision.       It
is agreed that this Policy does not apply:

  (a)   to liability imposed by or arising under The Nuclear Liability Act; nor
    (b)   to bodily injury or property damage with respect to which an Insured
under this Policy is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other insurer or group or pool of insurers or would
be an Insured under any such policy but for its termination upon exhaustion of
its limit of liability; nor     (c)   to bodily injury or property damage
resulting directly or indirectly from the nuclear energy hazard arising from:

  (i)   the ownership, maintenance, operation or use of a nuclear facility by or
on behalf of an Insured;     (ii)   the furnishing by an Insured of services,
materials, parts or equipment in connection with the planning, construction,
maintenance, operation or use of any nuclear facility; and     (iii)   the
possession, consumption, use, handling, disposal or transportation of
fissionable substances or of other radioactive material (except radioactive
isotopes, away from a nuclear facility, which have reached the final stage of
fabrication so as to be usable for any scientific, medical, agricultural,
commercial or industrial purpose) used, distributed, handled or sold by an
Insured.

Page 1 of 2

 



--------------------------------------------------------------------------------



 



As used in this Policy:

1.   The term “nuclear energy hazard” means the radioactive, toxic, explosive or
other hazardous properties of radioactive material;   2.   The term “radioactive
material” means uranium, thorium, plutonium, neptunium, their respective
derivatives and compounds, radioactive isotopes of other elements and any other
substances that the Atomic Energy Control Board may, by regulation, designate as
being prescribed substances capable of releasing atomic energy, or as being
requisite for the production, use or application of atomic energy;   3.   The
term “nuclear facility” means:

  (a)   any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of plutonium,
thorium and uranium or any one or more of them;     (b)   any equipment or
device designed or used for (i) separating the isotopes of plutonium, thorium
and uranium or any one or more of them, (ii) processing or utilizing spent fuel,
or (iii) handling, processing or packaging waste;     (c)   any equipment or
device used for the processing, fabricating or alloying of plutonium, thorium or
uranium enriched in the isotope uranium 233 or in the isotope uranium 235, or
any one or more of them if at any time the total amount of such material in the
custody of the Insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235;     (d)   any
structure, basin, excavation, premises or place prepared or used for the storage
or disposal of waste radioactive material; and includes the site on which any of
the foregoing is located, together with all operations conducted thereon and all
premises used for such operations.

4.   The term “fissionable substance” means any prescribed substance that is, or
from which can be obtained, a substance capable of releasing atomic energy by
nuclear fission.   5.   With respect to property, loss of use of such property
shall be deemed to be property damage.

N.M.A. 1979a
01/04/96
Page 2 of 2

 



--------------------------------------------------------------------------------



 



WAR EXCLUSION
As regards interests which at time of loss or damage are on shore, no liability
shall attach hereto in respect of any loss or damage which is occasioned by war,
invasion, hostilities, acts of foreign enemies, civil war, rebellion,
insurrection, military or usurped power, or martial law or confiscation by order
of any government or public authority.
This War Exclusion Clause shall not, however, apply to interests which at time
of loss or damage are within the territorial limits of the United States of
America (comprising the fifty States of the Union and the District of Columbia,
its territories and possessions, including the Commonwealth of Puerto Rico and
including Bridges between the United States of America and Mexico provided they
are under United States ownership), Canada, St. Pierre and Miquelon, provided
such interests are insured under original policies, endorsements or binders
containing a standard war or hostilities or warlike operations exclusion clause.
Nevertheless, this clause shall not be construed to apply to loss or damage
occasioned by riots, strikes, civil commotion, vandalism, malicious damage.

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)
of
ALLIED WORLD ASSURANCE COMPANY, LTD.
(the “Subscribing Reinsurer”)
with respect to the
CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)
issued to
PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE
both of Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
(the “Company”)
The Subscribing Reinsurer shall have the following share(s) in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company:
30.00% of the First Casualty Excess of Loss Reinsurance Layer
 0.00% of the Second Casualty Excess of Loss Reinsurance Layer
 0.00% of the Third Casualty Excess of Loss Reinsurance Layer
NOTE: 0.00% means no share.
This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2008, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2009, unless earlier terminated in accordance with the attached
Contract.
The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.
IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
Signed this 11th day of March, 2008.
ALLIED WORLD ASSURANCE COMPANY, LTD.
By Robert Moreno

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)
of
HANNOVER RUCKVERSICHERUNG AG
(the “Subscribing Reinsurer”)
with respect to the
CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)
issued to
PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE
both of Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
(the “Company”)
The Subscribing Reinsurer shall have the following share(s) in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company:
20.00% of the First Casualty Excess of Loss Reinsurance Layer
20.00% of the Second Casualty Excess of Loss Reinsurance Layer
20.00% of the Third Casualty Excess of Loss Reinsurance Layer
This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2008, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2009, unless earlier terminated in accordance with the attached
Contract.
The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.
IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
Signed this 11 day of February, 2008.
HANNOVER RUCKVERSICHERUNG AG
By Axel Trieloff

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)
of
HARBOR POINT REINSURANCE U. S., INC.
(the “Subscribing Reinsurer”)
with respect to the
CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)
issued to
PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE
both of Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
(the “Company”)
The Subscribing Reinsurer shall have the following share(s) in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company:
 5.00% of the First Casualty Excess of Loss Reinsurance Layer
20.00% of the Second Casualty Excess of Loss Reinsurance Layer
10.00% of the Third Casualty Excess of Loss Reinsurance Layer
This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2008, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2009, unless earlier terminated in accordance with the attached
Contract.
The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.
IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
Signed this 25th day of February, 2008.
HARBOR POINT REINSURANCE U. S., INC.
By William Pentony

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)
of
LIBERTY MUTUAL INSURANCE COMPANY
(the “Subscribing Reinsurer”)
with respect to the
CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)
issued to
PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE
both of Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
(the “Company”)
The Subscribing Reinsurer shall have the following share(s) in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company:
5.00% of the First Casualty Excess of Loss Reinsurance Layer
0.00% of the Second Casualty Excess of Loss Reinsurance Layer
5.00% of the Third Casualty Excess of Loss Reinsurance Layer
NOTE: 0.00% means no share.
This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2008, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2009, unless earlier terminated in accordance with the attached
Contract.
The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.
IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
Signed this 8th day of April, 2008.
LIBERTY MUTUAL INSURANCE COMPANY
By Dennis Mekemson

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)
of
PLATINUM UNDERWRITERS REINSURANCE, INC.
(the “Subscribing Reinsurer”)
with respect to the
CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)
issued to
PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE
both of Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
(the “Company”)
The Subscribing Reinsurer shall have the following share(s) in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company:
 0.00% of the First Casualty Excess of Loss Reinsurance Layer
10.00% of the Second Casualty Excess of Loss Reinsurance Layer
 7.50% of the Third Casualty Excess of Loss Reinsurance Layer
NOTE: 0.00% means no share.
This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2008, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2009, unless earlier terminated in accordance with the attached
Contract.
The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.
IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
Signed this 11th day of February, 2008.
PLATINUM UNDERWRITERS REINSURANCE, INC.
By Jeff Gearheart

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)
of
TRANSATLANTIC REINSURANCE COMPANY
(the “Subscribing Reinsurer”)
with respect to the
CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)
issued to
PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE
both of Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
(the “Company”)
The Subscribing Reinsurer shall have the following share(s) in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company:
0.00% of the First Casualty Excess of Loss Reinsurance Layer
10.00% of the Second Casualty Excess of Loss Reinsurance Layer
17.50% of the Third Casualty Excess of Loss Reinsurance Layer
NOTE: 0.00% means no share.
This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2008, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2009, unless earlier terminated in accordance with the attached
Contract.
The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.
IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
Signed this 20th day of March, 2008.
TRANSATLANTIC REINSURANCE COMPANY
By Brenda J. Jansen

 